Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	It is vague and indefinite what the “first contribution” and “second contribution,” referenced in independent claims 1 and 20, entail.  Further, it is unclear what the “identifying” entails, more specifically, what is identified.  Further, the metes and bounds of the claimed “certain frequency” cannot be determined with any specificity and therefore is also, vague and indefinite.
	In claim 1, line 14, it appears that the word “at” should follow “the”.  
In claim 20, line 15, it appears that the word “at” should be inserted between “the” and “least”.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-10 and 16-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Bianchi et al (‘226).
Bianchi et al discloses a wavefield acquisition and/or processing method and apparatus to separate sources above a certain frequency (threshold frequency) below which the data acquisition and/or processing is performed without separating of the sources (implicit).  The method includes encoding at least two different sources relative to each other (paragraphs 0017, 0036, 0048), obtaining wavefield recordings for the encoded at least two sources (paragraph 0051), partitioning the obtained wavefield recordings into a first dataset containing frequencies below the certain frequency (threshold frequency), and a second dataset containing frequencies above the certain frequency (threshold frequency), for the second data set containing frequencies above the certain frequency, separating a second contribution of at least one of the at least two sources to the obtained wavefield recordings as generated by the at least two sources individually in an absence of the other sources (paragraph 0054), generating subsurface representations of structures or Earth media properties using the separated second contribution of at least one of the at least two sources above the certain 
 	The apparent difference between claims 1 and 20 and Bianchi et al is the claims specify that “for the first dataset containing frequencies below the certain frequency (threshold frequency), identifying a first contribution of the least two sources to the obtained wavefield recordings as generated by the at least two sources jointly.”  However, it appears to be implicit and/or obvious that the first dataset of frequencies below the threshold are “identified” since the effect of having a threshold effectively identifies frequencies below and above.  Claims 1 and 20 are, thus, obvious over the method/apparatus of Bianchi et al.
	Per claims 2 and 3, see paragraphs 0038 and 0039.
	Per claim 4, see paragraph 0038.
	Per claims 5 and 6, see paragraph 0053.
 	Per claim 7, see paragraph 0030.
	Per claims 8 and 9, see paragraph 0019.
	Per claim 10, the claimed “lower than 6Hz” is a matter of design choice and obvious to one of ordinary skill in the art.
	Per claims 16 and 17, see paragraph 0053.
	Per claim 18, see paragraphs 0053-0054.
	Per claim 19, see paragraph 0028.

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Bianchi et al (‘226) in view of the article to Pedersen et al.
Per claim 11, Pedersen et al teaches that Apparition is a known technique for simultaneous seismic sources separation such that it would have been obvious to one of ordinary skill in the art to have utilized such technique in Bianchi et al’s method to separate the sources above the threshold frequency.

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Bianchi et al (‘226) in view of the article to Mueller et al.
	Per claim 11, Mueller et al teaches that dithering is a known technique for simultaneous seismic sources separation such that it would have been obvious to one of ordinary skill in the art to have utilized such technique in Bianchi et al’s method to separate the sources above the threshold frequency.

8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Bianchi et al (‘226) in view of Abma (‘270).
	Per claim 15, Abma teaches (see col. 11, lines 46+) the well-known process of deconvolving of source signatures such that it would have been obvious to one of ordinary skill in the art to have used such a technique below the threshold frequency to remove the source signature from the recorded data.

Allowable Subject Matter
9.	Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijlK